Citation Nr: 0312818	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for pulmonary disease.

2.  Entitlement to an increased evaluation for low back 
strain, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased (compensable) evaluation for 
left maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1943 to September 
1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision by the Oakland, California, Regional Office (RO), 
which, in part, denied secondary service connection for 
pulmonary disease; and confirmed noncompensable evaluations 
each for low back strain and left maxillary sinusitis.  
Appellant also appealed a subsequent February 1994 rating 
decision, which denied direct-incurrence service connection 
for pulmonary disease and a March 1996 rating decision, which 
increased the evaluation for low back strain from 
noncompensable to 10 percent, effective June 18, 1992.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  In July 1997, a "Travel 
Board" hearing was held before the undersigned Board member.  
In December 1997, the Board, in part, remanded said appellate 
issues to the RO for additional evidentiary development.  
Subsequently, a July 2002 rating decision increased the 
evaluation for low back strain from 10 percent to 20 percent, 
effective June 18, 1992.  See AB, supra.  The case is now 
ready for final appellate determination.  

To the extent other issues may have been raised by appellant, 
inasmuch as they have not been developed for appellate 
review, they are referred to the RO for any appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Chronic pulmonary disease/disability has not been shown 
by competent evidence to have been present during service.  
Chronic pulmonary disease/disability was initially clinically 
shown years after service at a time too remote to be 
reasonably related to any incident of service.  

2.  It has not been shown, by competent evidence, that 
chronic pulmonary disease/disability was caused by or was 
related to the service-connected left maxillary sinusitis.

3.  The appellant's service-connected low back strain is 
manifested primarily by complaints of low back pain and no 
more than moderately restricted overall back motion.  There 
is no clinical evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion 
attributable to the service-connected low back disability.

4.  Any lumbosacral strain or restricted overall low back 
motion attributable to the service-connected low back 
disability cannot be reasonably characterized as more nearly 
severe in degree.

5.  Appellant's service-connected left maxillary sinusitis is 
manifested primarily by complaints of headaches and nasal 
discharge.  The recent clinical evidence does not show at 
least moderate left maxillary sinusitis with discharge, 
crusting, or scabbing, and infrequent headaches; left 
maxillary sinusitis resulting in at least one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment; or left maxillary sinusitis 
resulting in at least three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Appellant has not 
undergone radical sinus surgery.  




CONCLUSIONS OF LAW

1.  Chronic pulmonary disease/disability was not incurred in 
or aggravated by the appellant's service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Chronic pulmonary disease/disability was not proximately 
due to or the result of the service-connected left maxillary 
sinusitis.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).  

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back disability, classified as 
low back strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5292, 5295 (2002).

4.  The criteria for an increased (compensable) evaluation 
for appellant's service-connected left maxillary sinusitis 
have not been met, for the periods prior, and on and 
subsequent, to October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.97, Code 6513 (1996-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Appellant's 
available service medical records have been obtained.  
Although pursuant to the Board's December 1997 remand, 
additional service medical records were sought, none proved 
available.  See National Personnel Records Center's (NPRC) 
February 1998 written response.  See also March 1998 RO 
letter, requesting appellant's assistance to enable NPRC to 
search for alternative sources for such records.  However, 
appellant did not provide the requested necessary assistance.  
See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).  A 
comprehensive medical history and detailed findings with 
respect to the service-connected low back strain and left 
maxillary sinusitis over the years are documented in the 
medical evidence.  Additionally, numerous relevant VA and 
non-VA treatment records have also been associated with the 
voluminous claims folders, which include relevant history and 
indication of onset and etiology of the claimed pulmonary 
disease/disability as well as the nature and severity of his 
service-connected disabilities at issue.  

Pursuant to the Board's December 1997 remand, additional VA 
and private clinical records were sought and obtained to the 
extent of their availability and appellant's level of 
assistance in providing requested information.  See July 1998 
RO letter with appellant's response; and appellant's December 
1998 letter.  Pursuant to the Board's December 1997 remand, 
VA orthopedic and ear, nose, and throat (ENT) examinations 
were conducted in order to evaluate the service-connected low 
back and sinus disorder.  Said VA examinations and clinical 
records are sufficiently detailed and comprehensive regarding 
the nature and severity of the service-connected disabilities 
at issue, and provide a clear picture of all relevant 
symptoms and findings.  Subsequent to said VA examinations, 
appellant has not indicated that his back and sinus 
disabilities have materially worsened; and there is no 
indication that other relevant medical records exist that 
would indicate a greater degree of severity of said 
disabilities in issue than that shown on said VA examinations 
and treatment reports of record.  In addition, appellant was 
issued a Statement of the Case and Supplemental Statements of 
the Case, which included relevant clinical evidence, laws and 
regulations, and a detailed explanation of the rationale for 
said adverse rating decision.  Furthermore, the Board's 
December 1997 remand, the RO's written correspondence to 
appellant (particularly letters dated in December 1997, 
March, July, and October 1998), and a July 2002 Supplemental 
Statement of the Case advised appellant of the Veterans 
Claims Assistance Act of 2000 and its applicability and as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  


I.  Service Connection for Pulmonary Disease

Appellant contends, in essence, that he has pulmonary disease 
that is either related to active service or the service-
connected sinus disorder.  He testified that he was a welder 
during service and had "some breathing problems" but 
"never complain with illness."  He also testified to post-
service pesticide exposure.  See hearing transcript, at T.12-
13, 18.  While the Board has considered statements and 
testimony by appellant, lay statements do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

Appellant's available service medical records did not include 
any complaints, findings, or diagnoses pertaining to chronic 
pulmonary disease/disability.  See January 1946, January 
1952, and November 1960 service separation/reenlistment 
examinations and a November 1960 attendant medical 
questionnaire.  In an April 1963 examination, appellant's 
complaints included nasal stuffiness/discharge.  It was noted 
that "patient has had only an occasional mild cough with 
accompanying URI's [upper respiratory infections], has never 
brought up any blood or had any dyspnea and chest x-rays have 
always been within normal limits."  He denied smoking 
cigarettes, but occasionally smoked a pipe.  Clinically, the 
chest wall had normal appearance with good descent of the 
diaphragm.  A chest x-ray was within normal limits.  Although 
sinusitis was diagnosed, no chronic pulmonary 
disease/disability was clinically reported or diagnosed.  

Significant negative pieces of evidence are the July 1963 
service retirement examination and attendant medical 
questionnaire, since the lungs were clinically assessed as 
normal and a chest x-ray was negative.  Moreover, said 
medical questionnaire indicated that appellant denied having 
any chronic or frequent colds, shortness of breath, chest 
pain/pressure, or chronic cough.  The July 1963 service 
retirement examination and attendant medical questionnaire 
are particularly probative from an evidentiary standpoint, 
since appellant's health status at time of service discharge 
was clinically assessed and relevant symptoms were recorded.  
Thus, chronic pulmonary disease/disability was neither 
clinically reported nor diagnosed during service or at 
service retirement.

In November 1963 and March 1965 applications for VA 
disability benefits, appellant made no mention of any chronic 
pulmonary disease/disability.  

On April and May 1965 VA examinations, appellant reported 
working as a farm/lettuce fields laborer.  Clinically, the 
respiratory system was unremarkable.  A chest x-ray study was 
negative.

The earliest post-service clinical evidence indicative of a 
pulmonary disability was not until June 1969, several years 
after service, when a VA routine chest x-ray study showed 
right costophrenic angle blunting.  

Private clinical records dated in October 1970 reveal that 
appellant reported a history of coughing up blood-streaked 
sputum for a month without associated chest pain/fever and 
that a physical examination which had been conducted was 
unremarkable, except for right pleural effusion on chest x-
ray.  A history of shortness of breath and a cough (worse in 
the past five months) since 1965 was also provided.  On 
current clinical evaluation, chest x-rays showed right 
costophrenic angle blunting, noted as consistent with chronic 
pleural reactive changes, with a small pleural effusion on 
the right suspected.  

VA clinical records reveal that in May 1974, appellant 
alleged having had shortness of breath.  A chest x-ray study 
was interpreted as showing right costophrenic angle blunting, 
noted as possibly due to pleural scar or fluid; slight 
pleural thickening on the left; and no evidence of acute 
pulmonary disease.   

Private clinical records reveal that in early 1975, 
appellant's complaints included a cough.  It was noted that 
he had not smoked for three years.  Clinically, rhonchi in 
the chest were heard.  Right costophrenic angle blunting was 
shown on chest x-ray.  Bronchitis was assessed and 
antibiotics were prescribed.  VA, private, and post-service 
military clinical records reveal that later in the 1970's and 
in the 1980's, he received treatment on a few occasions for 
colds/viral upper respiratory infections.  On March 1986 VA 
examination, appellant reported that his cough had improved 
since moving to another city, and that cold weather "always 
aggravates it."  In January 1987, his complaints included 
sore throat with persistent cough.  The lungs had rhonchi 
with faint wheezes.  The impression was lower lobe 
infiltrate, asthmatic component.  

On December 1992 VA examination, appellant's complaints 
included lung problems with shortness of breath and lower 
respiratory infections.  The pertinent diagnosis was lower 
respiratory infections; and the examiner opined that 
appellant had shortness of breath on exertion and "since he 
was a heavy smoker at one time he may well have COPD."  

Private clinical records reveal that in March 1993, appellant 
had multiple somatic complaints, including shortness of 
breath.  A chest x-ray was unremarkable, except for localized 
eventration of the right anterior hemidiaphragm.  The 
radiographic impression was no active chest disease.  In June 
1993, a chest x-ray was interpreted as showing mild 
hyperexpansion in both lung fields and borderline heart.  

VA clinical records reveal that in February 1997, appellant 
was noted to be an "extremely poor historian."  He 
complained of various problems, including occasional 
coughing, since 1963 and described his coughing as occurring 
after drinking fluids.  The impressions included minor 
neurologic chronic complaints without correlation on 
examination.  In October 1997, a chest x-ray was interpreted 
as showing right costophrenic angle blunting, noted as most 
likely representing pleural thickening.  In November 1997, 
appellant complained of a cough for a few weeks.  The lungs 
had occasional wheezes.  Probable viral bronchitis was 
diagnosed.  Another chest x-ray was interpreted as showing 
right costophrenic angle blunting without acute 
cardiopulmonary disease.  

Appellant has not submitted any credible, competent evidence 
to indicate a connection between any current pulmonary 
disease/disability and military service.  Although his 
service medical records reported a history of cough 
associated with upper respiratory infections, these appeared 
to be acute and transitory colds that resolved without 
residual disability, since no chronic pulmonary 
disease/disability was alleged or clinically shown on service 
retirement examination.  In fact, appellant in a service 
retirement medical questionnaire denied any chronic or 
frequent colds, shortness of breath, chest pain/pressure, or 
chronic cough.  Furthermore, although after service, he has 
experienced occasional coughs, colds, and bronchitis, these 
respiratory conditions were initially medically shown years 
after service.  Although the medical history appellant 
provided in 1970 alleged coughs and associated symptoms since 
1965, even assuming arguendo the veracity of this history, 
this would still be years after service.  Although post-
service chest x-rays have revealed right costophrenic angle 
blunting, noted as most likely representing pleural 
thickening, no active pulmonary disease has been 
radiographically reported.  In any event, said radiographic 
findings were neither shown during service nor proximate to 
service.  Thus, since chronic pulmonary disease/disability 
was not clinically shown in service or proximate thereto, 
service connection on a direct incurrence basis is not 
warranted.  

With respect to the question of secondary service connection, 
a significant negative piece of evidence is the December 1992 
VA examination report, wherein the examiner opined that 
appellant's respiratory condition appeared related to 
smoking.  Additionally, none of the clinical records relates 
any pulmonary disease/disability to the service-connected 
sinusitis.  It would be mere speculation to attribute any 
current pulmonary disease/disability to the service-connected 
sinusitis.  Consequently, since there is no competent 
evidence of record indicating a relationship between any 
current pulmonary disease/disability and the service-
connected sinusitis, service connection on a secondary basis 
is not warranted.  

Since the preponderance of the evidence is against allowance 
of this issue on appeal for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  


II.  Increased Ratings for Low Back Strain and Left Maxillary 
Sinusitis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected low back 
strain and left maxillary sinusitis in the context of the 
total history of those disabilities, particularly as they 
affect the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.


A.  An Increased Rating for Low Back Strain

Appellant contends and testified at a hearing on appeal that 
his back disorder was manifested by back pain, restricted 
motion, muscle spasms, and numbness.  It should be pointed 
out that the only back disability for which service 
connection is currently in effect is low back strain.  
Consequently, in rating the service-connected low back 
strain, other low back disabilities will not be considered to 
the extent symptoms are reasonably differentiable.  The Board 
has considered the appropriateness of rating the appellant's 
service-connected low back strain under all potentially 
applicable diagnostic codes.  However, it would not appear 
appropriate to rate the service-connected low back strain 
under Diagnostic Code 5293, which is a code for rating 
intervertebral disc syndrome.

Moderate limitation of motion of the lumbar segment of the 
spine may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 20 percent evaluation may be assigned 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.

Appellant's service medical records reveal that although x-
rays revealed spondylolithesis at L5 and spina bifida occulta 
at S1, which were medically noted as present for many years, 
the majority of his back ache was attributed to "hypokinetic 
status" unrelated to the spinal defect.  On April and May 
1965 VA examinations, appellant's range of motion of the 
dorsolumbosacral spine was clinically described as excellent, 
although with mild pain elicited.  No neurologic deficits 
were noted.  His back condition was desribed as mildly 
symptomatic.  The diagnoses included spondylolithesis at L5-
S1 with spina bifida occulta, congenital in etiology; and low 
back strain by history with absence of objective residuals.

Clinical records reveal that in the early 1970's, appellant's 
complaints included low back pain.  X-rays of the back 
revealed hypertrophic spurring in addition to 
spondylolithesis at L5-S1/spondylolysis.  

On March 1986 VA examination, appellant's back had no muscle 
spasm.  Forward flexion of the back was to about 80 degrees 
(with hands able to reach 6 inches from the floor), backward 
extension was to 15 degrees, and lateroflexion was 15 degrees 
to the right and 20 degrees to the left, with pain on most 
motions.  X-rays of the lumbosacral spine were interprted as 
showing mild spondylolithesis unchanged and mild degenerative 
disc disease.  VA clinical records dated in the 1980's 
included impressions of severe degenerative joint diseasse 
with L5-S1 spondylolithesis.  In 1986, a lengthy history of 
diabetes with left below the knee amputation in 1979 and 
right foot metatarsal amputation in 1986 was noted.  

April-May 1989 employment records reveal that in December 
1987, appellant while employed as a security guard slipped 
and fell, injuring his low back.  It was noted that said fall 
aggravated an old injury to the "tail bone" originally 
injured in 1975 during an employment training exercise.  
Private clinical records indicate that in May 1988, a history 
of disk syndrome was noted and rule out disk syndrome was 
assessed.  In June 1988, a history of a fall with back pain 
was noted.  

On September 1989 VA examination, appellant's back had no 
muscle spasm.  Straight leg raising was negative.  Forward 
flexion of the back was to 85 degrees, backward extension was 
to 30 degrees, and lateroflexion and rotation were each to 35 
degrees.  No neurologic deficits were noted, except for 
diminished sensation of the lower extremities.  

A December 1990 employment record indicated that appellant 
had obtained voluntary retirement.  

On December 1992 VA examination, appellant's complaints 
included low back pain.  It was reported that he had worked 
as a police security guard until 1990 despite his back 
trouble.  The pertinent diagnosis was low back pain most 
likely secondary to ruptured intervertebral disk by history.   

Private chiropractic clinical records dated in early 1995 
reveal that appellant had lumbosacral pain and tenderness.  
Normal measurements of low back ranges of motions were listed 
for reference purposes therein as 90 degrees' forward 
flexion, 30 degrees' each for backward extension and 
lateroflexion, and 45 degrees' rotation.  

On September 1995 VA examination, appellant reported constant 
low back pain radiating down the legs with numbness; and that 
the low back pain had increased after falls in the 1980's.  
Clinically, gait was unremarkable.  Forward flexion of the 
back was to 90 degrees, backward extension was to 25 degrees, 
lateroflexion was to 30 degrees, bilaterally, and rotation 
was to 35 degrees, bilaterally.  No neurological deficits 
were noted, except for sluggish ankle jerks.  

VA clinical records reveal that in February 1998, appellant 
was hit by an automobile while crossing the street.  He had 
low back pain radiating down the right leg.  

Pursuant to the Board's December 1997 remand, a March 1999 VA 
orthopedic examination was conducted.  On March 1999 VA 
orthopedic examination, appellant reported that his low back 
condition was aggravated by heavy/repetitive bending, 
stooping, lifting, or prolonged standing.  Appellant stated 
that he had not undergone any back surgery and did not 
utilize any assistive devices.  Clinically, he appeared 
symmetrically muscled and "quite fit" for his age.  The 
spine was without kyphosis or lumbar lordosis.  Gait was 
without limp or list.  Active back range of motion testing 
(on standing) revealed some guarding and splinting of the 
lumbosacral spine, particularly on right lateroflexion.  
Forward flexion was to 50 degrees with some difficulty on 
recovery from the forward-bent position, backward extension 
was to 10 degrees, lateroflexion was to 15 degrees, 
bilaterally, and rotation was to 20 degrees, bilaterally.  He 
complained of right iliolumbar-angle pain at limits of motion 
in all planes.  There was tenderness to palpation over the 
right sacrospinalis muscle mass with increased tone and 
tension as compared to the left.  The gluteal eminences and 
lower extremities had symmetrical muscle development.  
Sciatic strength signs were negative at each site.  Muscle 
testing was normal.  Deep tendon reflexes were present, 
except at the ankles.  The lower extremities had normal 
sensation.  

The examiner reviewed x-rays of the lumbosacral spine in the 
claims folders.  He opined, in essence, that x-rays in 1963 
revealed a congenital form of spondylolithesis; that if 
appellant had not been in service, he would have developed 
the same complaints of low back pain with worsening over the 
years due to his congenital low back condition; that 
approximately 10 percent of appellant's low back pain could 
be considered service-connected; and that any increased 
fatigability, weakness from bending, stooping, or lifting, 
and back pain as a result of these activities or functional 
loss were related to his congenital instability condition, 
not the service-connected condition.  

Since the relevant clinical evidence, including the September 
1995 and March 1999 VA examinations, clearly indicate that 
appellant's low back does not exhibit severe muscle spasms 
and associated symptomatology and the overall restricted low 
back ranges of motion cannot reasonably be characterized as 
more than moderate in degree (See normal measurements of low 
back ranges of motions listed for reference purposes in the 
aforestated 1995 private chiropractic clinical records), the 
restriction of low back motions or any lumbosacral strain 
cannot reasonably be characterized as more than moderate in 
degree.  38 C.F.R. Part 4, Codes 5292 and 5295.  

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995) relate 
to functional loss due to pain, weakness or other 
musculoskeletal pathology, the appellant's service-connected 
low back strain, manifested primarily by no more than 
moderate limitation of motion or associated symptomatology, 
appears more than adequately compensated for by the 20 
percent evaluation assigned by the RO.  The 20 percent rating 
contemplates some complaints of back pain with associated 
functional limitation.  It is also reiterated that, on said 
March 1999 VA examination, the examiner attributed the 
majority of appellant's low back pain and associated 
functional impairment to a congenital back condition, not the 
service-connected back disability.  

It should be pointed out that Codes 5292 and 5295 encompass 
limitation of motion of the lumbar spine and "characteristic 
pain and demonstrable muscle spasms."  See 38 C.F.R. § 4.14, 
which states, in pertinent part, "[t]he evaluation of the 
same disability under various diagnoses is to be avoided"; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therefore, assigning a 
separate evaluation for painful restricted back motion in 
addition to the service-connected low back strain would 
violate the proscription against pyramiding of ratings.

An extraschedular evaluation would not be for consideration, 
since the relevant evidence does not show that the service-
connected low back strain presented such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical, particularly since only 
relatively moderate back impairment attributable to the 
service-connected low back strain was shown.  38 C.F.R. 
§ 3.321(b)(1).

The benefit-of-the- doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.  


B.  An Increased (Compensable) Rating for Left Maxillary 
Sinusitis

Appellant contends and testified at a hearing on appeal that 
his sinus disorder was manifested by frequent headaches and 
nasal discharge, for which he utilized a nasal spray.  It 
should be pointed out that the only respiratory sytem 
disability for which service connection is currently in 
effect is left maxillary sinusitis.  Consequently, in rating 
the service-connected sinus disorder, other respiratory 
system disabilities will not be considered to the extent 
symptoms are reasonably differentiable.  

It should also be pointed out that the VA amended its 
regulations for rating respiratory system disabilities, 
effective October 7, 1996.  See 61 Fed. Reg. 46,720-731 
(Sept. 4, 1996) (codified at 38 C.F.R. §§ 4.96-4.97 (1996-
99)).  Since appellant's claim for an increased rating for 
sinusitis was filed prior to October 7, 1996, the Board will 
consider the pertinent rating criteria under the old and 
newly amended rating criteria, whichever is more beneficial 
to appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991)); and VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000).  However, it should be explained that said 
precedential General Counsel Opinion held, in pertinent part, 
that when the VA rating schedule is amended while a claim for 
an increased rating is pending, the Board should apply the 
pre-amendment version to rate the disability in question for 
the period preceding the effective date of the amendment; and 
apply either the pre-amendment or post- amendment version, 
whichever is more favorable to the claimant, to rate the 
disability in question for the period on and after the 
effective date of the amendment.  

In pertinent part, under Diagnostic Codes 6510 through 6514 
of the old criteria, a 10 percent evaluation may be assigned 
for moderate sinusitis with discharge, crusting, or scabbing, 
and infrequent headaches.  A 30 percent evaluation requires 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, and purulent discharge or 
crusting reflecting purulence.  A 50 percent evaluation 
requires postoperative symptomatology, following a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.

Under the amended version of Diagnostic Codes 6510 through 
6514, the new criteria, sinusitis is evaluated under a 
General Rating Formula for Sinusitis as follows:  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation may 
be assigned for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  NOTE: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

During service, appellant had left maxillary sinus clouding 
on x-ray.  Chronic mild left maxillary sinusitis, not 
incapacitiating, was diagnosed.  

On April 1965 and June 1972 VA examinations, there was no 
clinical evidence of sinusitis activity.  April 1965 sinus x-
rays were negative with no evidence of pathology.  

Private clinical records dated in October 1970 reveal that 
appellant reported a history of frequent frontal headaches 
and sanguinous-purulent serous discharge.  Sinus x-rays 
showed pansinusitis with total opacification of the left 
maxillary antrum.  On March 1986 VA examination, appellant 
complained of post-nasal drip.  X-rays of the sinuses were 
clear, except for a totally opacificied maxillary antrum.  In 
January 1987, appellant's complaints included throat pain, a 
cough, and occasional headaches.  Clinically, there was mild 
frontal sinus tenderness.

On September 1989 VA examination, clinically there was no 
sinusitis activity.  Normal appearing sinuses without 
evidence of sinusitis was the radiographic impression.  On 
December 1992 VA examination, minimal pain on pressure over 
the left anterosinus was diagnosed.  On September 1995 VA 
examination, a history of nasal spray use was noted.  

VA clinical records reveal that in June 1995, appellant's 
complaints included dry cough and that seasonal 
allergies/allergic rhinitis had been diagnosed two weeks ago.  
He denied sinus pain.  In August 1995 and March 1997, 
allergic rhinitis with nasal drip and cough was assessed.  

Pursuant to the Board's December 1997 remand, an August 1999 
VA ENT examination was conducted in order to evaluate the 
service-connected sinus disorder.  In said examination 
report, the examiner stated that on review of the claims file 
for purposes of evaluating the service-connected sinusitis, 
"[i]nterestingly, the patient has not been seen in the ENT 
clinic for at least two years, despite the fact that he has 
seen several other doctors...for other unrelated complaints"; 
that at his last ENT clinic visit in March 1997, he was noted 
to have allergic rhinitis; and that it was "difficult for 
him to quantify how his symptoms have gotten worse since that 
time."  It was also reported that appellant had been 
intermittently treated with antibiotics for "infection" 
approximately once or twice a year; that he had not had any 
nasal surgeries; that he reportedly had headaches; and that 
he used nasal sprays.  Clinical findings and diagnosis were 
limited to a nasal condition/allergic rhinitis.  Any current 
sinus activity was neither alleged nor clinically reported.

In short, appellant has not undergone radical sinus surgery; 
does not have at least moderate sinusitis with discharge, 
crusting, or scabbing, and infrequent headaches; does not 
have at least one or two incapacitating episodes of sinusitis 
per year requiring prolonged antibiotic treatment; and does 
not have at least three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, which are criteria for a 
higher compensable evaluation under the old or new rating 
criteria.  Although at the 1999 VA examination, it was 
alleged that appellant had been intermittently treated with 
antibiotics for an unspecified "infection" approximately 
once or twice a year, none of the actual voluminous clinical 
records substantiates that his service-connected sinusitis 
was treated at that frequency or that any episodes were 
incapacitating.  

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, the service-connected left maxillary sinusitis has 
not been recently shown to result in any significant 
functional limitations.  An extraschedular evaluation is not 
for consideration, since the evidence does not show that the 
service-connected sinus disability presents such an unusual 
or exceptional disability picture with marked interference 
with employment or frequent periods of hospitalization as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this issue on appeal for the 
aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.  


ORDER

Service connection for pulmonary disease and increased 
ratings for low back strain and left maxillary sinusitis are 
denied.  The appeal is denied in its entirety.  


	                        
____________________________________________
	D.C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

